Case 2:21-bk-04054-PS   Doc 19 Filed 07/09/21 Entered 07/09/21 14:52:14   Desc
                         Main Document    Page 1 of 4
Case 2:21-bk-04054-PS   Doc 19 Filed 07/09/21 Entered 07/09/21 14:52:14   Desc
                         Main Document    Page 2 of 4
Case 2:21-bk-04054-PS   Doc 19 Filed 07/09/21 Entered 07/09/21 14:52:14   Desc
                         Main Document    Page 3 of 4
Case 2:21-bk-04054-PS   Doc 19 Filed 07/09/21 Entered 07/09/21 14:52:14   Desc
                         Main Document    Page 4 of 4
